        Case 2:19-cv-00062-JAM-CKD Document 23 Filed 07/07/20 Page 1 of 5


 1   COSTA KERESTENZIS, SBN 186125
     SARAH S. KANBAR, SBN 315443
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone: (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       skanbar@beesontayer.com
 5
     Attorneys for Plaintiff
 6   DENNIS THOMAS and Putative Class

 7   DAVID S. BINDER, ESQ.; SBN 209876
     NICHOLAS T. SPENCER, ESQ.; SBN 262197
 8   THARPE & HOWELL, LLP
     15250 Ventura Blvd., Ninth Floor
 9   Sherman Oaks, California 91403
     (818) 205-9955; (818) 205-9944 fax
10   E-Mail: dbinder@tharpe-howell.com

11   Attorneys for Defendant, FFE Transportation Services, Inc.

12                                 UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                           AT SACRAMENTO

15   DENNIS THOMAS, on behalf of himself and              Case No. 2:19-CV-00062-JAM-CKD
     others similarly situated,
16                                                        JOINT STIPULATION; ORDER
                                             Plaintiff,
17
                              v.
18
     FFE TRANSPORTATION SERVICES, INC., a
19   Delaware Corporation, and DOES 1 through 10,

20                                       Defendants.

21          SUBJECT TO APPROVAL OF THIS COURT, THE PARTIES HEREBY STIPULATE

22   AND REQUEST AS FOLLOWS:

23          WHEREAS Plaintiff DENNIS THOMAS filed the instant action in San Joaquin Superior

24   Court, Case No. STK-CV-UOE-2018-14897, which was removed to this Court by Defendant on or

25   about January 9, 2019;

26          WHEREAS Plaintiff alleges on behalf of himself and other similarly situated drivers that

27   Defendant violated California Labor laws based on the factual allegations set forth in Plaintiff’s

28   operative complaint and the related Causes of Action asserted against Defendant for: 1. Failure to Pay

                                                                                                          1
     JOINT STIPULATION; [PROPOSED] ORDER
     Case No. 2:19-cv-00062-JAM-CKD
           Case 2:19-cv-00062-JAM-CKD Document 23 Filed 07/07/20 Page 2 of 5


 1   Earned Wages and Premium Wages (Cal. Lab. C. §§ 204, 210, 218); 2. Failure to Authorize and
 2   Permit Meal Periods (Cal. Lab. C. §§ 512, 226.7, IWC Wage Order No. 9-2001); 3. Failure to
 3   Authorize and Permit Rest Periods (Cal. Lab. C. § 226.7, IWC Wage Order No. 9-2001); 4. Failure to
 4   Make Timely Payment of Wages (Cal. Lab. C. §§ 204, 210, 218); 5. Failure to Provide Accurate
 5   Wage Statements (Cal. Lab. C. §§ 226 and 1174, IWC Wage Order No. 9-2001); 6. Failure to Pay All
 6   Wages Upon Termination (Cal. Lab. C. §§ 201, 202, 203); 7. Unfair Competition and Unfair
 7   Business Practices (Cal. Bus. & Prof. C. §§ 17200, et seq.); and 8. A Representative Complaint for
 8   Penalties Pursuant to the Private Attorneys General Act (Cal. Lab. C. §§ 2699, et seq.);
 9             WHEREAS at all times relevant herein, Defendant employed Plaintiff and the alleged other
10   similarly situated employees that he seeks to represent as commercial drivers delivering frozen and
11   refrigerated perishable goods throughout interstate channels;
12             WHEREAS during the alleged class period, Plaintiff and the alleged other similarly situated
13   employees that he seeks to represent were subject to the Federal Motor Carrier Safety
14   Administration’s (“FMCSA”) regulations governing the hours of service of interstate drivers of
15   commercial motor vehicles (“HOS Regulations”);
16             WHEREAS after the initiation of this lawsuit, on December 28, 2018, the FMCSA issued an
17   order (the “Order”) that its HOS Regulations preempt California’s meal and rest break rules and they
18   may not be applied to commercial motor vehicle drivers subject the FMCSA HOS Regulations;
19             WHEREAS this Court sua sponte in Henry v. Cent. Freight Lines, Inc., No. 2:16-cv-00280-
20   JAM-EFB (E.D. Cal. June 13, 2019) recognized that the FMCSA Order preempts California’s meal
21   and rest break rules and is binding on all tribunals unless altered or reversed by a federal court of
22   appeal;
23             WHEREAS the FMCSA Order is currently pending on appeal before the Ninth Circuit Court
24   of Appeal;
25   ///
26   ///
27

28
                                                                                                             2
     JOINT STIPULATION; [PROPOSED] ORDER
     Case No. 2:19-cv-00062-JAM-CKD
        Case 2:19-cv-00062-JAM-CKD Document 23 Filed 07/07/20 Page 3 of 5


 1           WHEREAS Defendant informed Plaintiff that it intended to file a Motion for Summary
 2   Judgment and/or Partial Summary Judgment of Plaintiff’s rest and meal period claims based on the
 3   FMCSA Order;
 4           WHEREAS Plaintiff contends that the FMCSA Order will be overturned by the Ninth Circuit;
 5           WHEREAS after meeting and conferring, the parties recognize that this Court in Henry
 6   determined, under the current state of the law, that summary judgment/adjudication will lie for any
 7   claim under California’s meal and rest break laws and regulations because such laws and regulations
 8   are preempted per the FMCSA Order;
 9           WHEREAS the parties recognize that this Court, in Henry, held that the plaintiff in that case
10   can seek reconsideration of the summary judgment/adjudication decision should the Ninth Circuit
11   determine that the FMCSA Order does not preempt California law;
12           WHEREAS the parties have reached a mutual agreement to have the same order, as the order
13   issued in Henry, apply here with regard to the FMCSA Order preempting Plaintiff’s meal and rest
14   break claims, so as to minimize judicial waste and unnecessary expenses;
15           IT IS HEREBY STIPULATED by and between the parties to this action, by and through their
16   respective counsel, that the Court enter an Order in favor of the Defendant that Plaintiff’s meal and
17   rest break claims (Causes of Action Nos. 2 and 3) and derivative claims under California law (Causes
18   of Action Nos. 4, 5, 6 and 7 to the extent these causes of action are based on rest and meal period
19   claims) be dismissed without prejudice subject to reconsideration as noted below because they are
20   preempted by the FMCSA Order;
21           IT IS FURTHER STIPULATED that Plaintiff may not move for reconsideration of the Order
22   on Plaintiff’s meal and rest break and derivative claims (Causes of Action Nos. 2, 3, 4, 5, 6 and 7)
23   until there is a final ruling on the merits of the FMCSA Order’s preemption of California’s meal and
24   rest break rules;
25           IT IS FURTHER STIPULATED that should the Ninth Circuit uphold the FMCSA’s Order
26   and the ruling is final, and this case is still pending, then Plaintiff’s dismissal of his meal and rest
27   break and derivative claims shall be with prejudice;
28
                                                                                                                3
     JOINT STIPULATION; [PROPOSED] ORDER
     Case No. 2:19-cv-00062-JAM-CKD
        Case 2:19-cv-00062-JAM-CKD Document 23 Filed 07/07/20 Page 4 of 5


 1          IT IS FURTHER STIPULATED that Plaintiff may proceed with litigating his remaining
 2   claims (Causes of Action Nos. 1, 4, 5, 6, 7 & 8) as they relate to Plaintiff’s claims regarding
 3   Defendant’s alleged failure to pay wages.
 4   IT IS SO STIPULATED:
 5
     Dated: June___, 2020                                 BEESON, TAYER & BODINE, APC
 6

 7
                                                          By:
 8                                                              SARAH S. KANBAR, ESQ.
 9                                                        Attorneys for Plaintiff DENNIS THOMAS and
                                                          Putative Class
10

11   Dated: June 24, 2020                                 THARPE & HOWELL, LLP

12

13                                                        By:
                                                                DAVID S. BINDER, ESQ.
14                                                              NICHOLAS T. SPENCER, ESQ.
                                                          Attorneys for Defendant FFE
15                                                        TRANSPORTATION SERVICES, INC.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                       4
     JOINT STIPULATION; [PROPOSED] ORDER
     Case No. 2:19-cv-00062-JAM-CKD
        Case 2:19-cv-00062-JAM-CKD Document 23 Filed 07/07/20 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7                                                   ORDER
 8          Upon stipulation of the Parties and good cause appearing therefore;
 9          IT IS HEREBY ORDERED that:
10          Plaintiff’s second cause of action for Failure to Authorize and Permit Meal Periods (Cal. Lab.
11   C. §§ 512, 226.7, IWC Wage Order No. 9-2001) and third cause of action for Failure to Authorize
12   and Permit Rest Periods (Cal. Lab. C. § 226.7, IWC Wage Order No. 9-2001) are dismissed without
13   prejudice. To the extent that they are based on the second and third causes of action, Plaintiffs fourth
14   cause of action for Failure to Make Timely Payment of Wages (Cal. Labor Code §§ 204, 210, 218),
15   fifth cause of action for Failure to Provide Accurate Wage Statements (Cal. Lab. C. §§ 226 and 1174,
16   IWC Wage Order No. 9-2001), sixth cause of action for Failure to Pay All Wages Upon Termination
17   (Cal. Lab. C. §§ 201, 202, 203) and seventh cause of action for Unfair Competition and Unfair
18   Business Practices (Cal. Business and Professions Code §§ 17200, et seq.) are dismissed without
19   prejudice. Plaintiff may not move for reconsideration of this Order on Plaintiff’s meal and rest break
20   and derivative claims (Causes of Action Nos. 2, 3, 4, 5, 6 and 7) until there is a final ruling on the
21   merits of the FMCSA Order’s preemption of California’s meal and rest break rules. Plaintiff may
22   proceed with litigating his remaining claims (Causes of Action Nos. 1, 4, 5, 6, 7 & 8) as they relate to
23   Plaintiff’s claims regarding Defendant’s alleged failure to pay wages.
24

25          Dated this 6th day of July, 2020.
26                                                  /s/ John A. Mendez____________________________
                                                    Honorable John A. Mendez
27                                                  United States District Court for the Eastern District of
                                                    California
28
                                                                                                               5
     JOINT STIPULATION; [PROPOSED] ORDER
     Case No. 2:19-cv-00062-JAM-CKD
